COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-049-CR
 
SHANE CODY HICKSON                                                       APPELLANT
 
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
               FROM THE 355TH
DISTRICT COURT OF HOOD COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered AAppellant=s Motion
To Dismiss.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P.
42.2(a), 43.2(f).
PER CURIAM
 
PANEL: GARDNER, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: July 9, 2009




[1]See Tex. R. App. P. 47.4.